DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/553,326 filed on January 13, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are still pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2022 has been entered. 

Response to Arguments
Applicant’s arguments, see pages 12-13 of the remarks, filed January 13, 2022, with respect to the 103 rejections of claims 1-20 have been fully considered and are persuasive.  The 103 rejections of claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
the first actuator, the second actuator, and the third actuator to implement another position adjustment of the vehicle-based charging unit relative to the ground-based charging unit while the power transfer efficiency is increasing as the vehicle-based charging unit is in motion in a second direction relative to the ground-based charging unit, and the second direction is opposite the first direction; automatically stopping, by the controller the second motion in response to the power transfer efficiency decreasing” in combination with all the other elements recited in claim 1.
Claims 2-10, being dependent on claim 1, are allowable for the same reasons as claim 1. 
Claims 11 and 17 recite similar limitations as claim 1, and are therefore allowable for the same reasons as claim 1.
Claims 12-16, being dependent on claim 11, are allowable for the same reasons as claim 11. 
Claims 18-20, being dependent on claim 17, are allowable for the same reasons as claim 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859